Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Michelle Johnson Bah and Mountaga Bah appeal from the district court’s order dismissing their civil action, pursuant to Fed.R.Civ.P. 12(b)(6), in which they sought to prevent foreclosure proceedings against their home. We have reviewed the record and the parties’ briefs, and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. Bah v. Wells Fargo Bank NA, No. 8:08-cv-03429-RWT (D.Md. Sept. 23, 2009). We deny the Appellee’s motion to strike and for sanctions, and we dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.